Citation Nr: 1409461	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-44 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim on appeal.  

In March 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this claim must be remanded for further evidentiary development.

During the March 2011 Board hearing, the Veteran conceded he had experienced multiple post-service back injuries.  Nevertheless, he asserts that his initial back injury in service is what initiated his current back problems.

In August 2009, the Veteran underwent a VA examination.  The examiner determined that as there was no back treatment from service to his post-service injury in 1988, there was no continuity of symptomatology and no relationship to service.  Even without a documented continuity of symptomatology, the Veteran is competent to report back pain which started during active service.  The Board finds another VA examination is necessary to determine the nature and etiology of the Veteran's current back disability. 

Private treatment reports from Dr. Patzkowsky, Dr. Rosacker, and the Wellness Center of Southern Oklahoma were found unavailable.  However, during the March 2011 hearing, the Veteran reported additional private treatment from Ardmore Parks Memorial Hospital and Dr. Rose.  A letter from Dr. Rose indicates he has been treating the Veteran since 1993; however, no private treatment records from this provider have been obtained.  As the claim is being remanded for an examination, any outstanding VA and private treatment records relating to the Veteran's back disorder should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any additional relevant medical treatment records, VA and non-VA, which pertain to his claim for service connection for a low back disability that have not yet been associated with the claims folder.  

Any records sufficiently identified by the Veteran should be sought.  If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran should be afforded an orthopedic examination by a VA examiner.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Following interview, examination, and review of the claims file, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the claimed back disability is related to any disease or injury in service.  

The examiner is asked to specifically address the comments made by the August 2009 VA provider.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


